Citation Nr: 0733809	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis and 
chronic pansinusitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from June 1999 to January 
2003.

In January 2003 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for allergic 
rhinitis and sinusitis.  The veteran submitted a notice of 
disagreement (NOD) in October 2003.  In response, the RO sent 
her a Statement of the Case (SOC) on November 19, 2004, 
explaining how to perfect her appeal and giving her 60 days 
from the date of the letter or 12 months from the date of the 
rating decision, whichever was later, to do so.  The veteran 
did not subsequently perfect her appeal.

The veteran filed a new application, requesting reopening of 
the claim for service connection for sinusitis and chronic 
pansinusitis, in February 2005.  In June 2005 the RO issued 
another rating decision denying the claim, on the basis that 
evidence submitted was not new and material.  The veteran 
submitted an NOD in August 2005, and the RO issued an SOC in 
October 2005.  In November 2005 the veteran perfected the 
current appeal, and the RO issued a Supplemental Statement of 
the Case (SSOC) in February 2006. 

As will be discussed below, the issue of whether new and 
material evidence has been received is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


REMAND

In February 2005 the veteran sent the RO a form authorizing 
Dr. D, who treated her for sinusitis beginning in 2003, to 
release records to VA.  However, there is no indication that 
the RO attempted to obtain these records.  While the veteran 
later submitted photocopies of four prescriptions Dr. D wrote 
for her in October 2004, there are no actual clinical 
treatment records included.




VA is required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  In addition, VA is allowed 
to refrain or discontinue providing assistance in obtaining 
evidence if a substantially complete application indicates 
that there is no reasonable possibility that any assistance 
provided would substantiate the claim.  Circumstances in 
which VA can refrain from providing assistance include, but 
are not limited to, the claimant's ineligibility for the 
benefit sought, claims that are inherently incredible or 
clearly lack merit, or an application requesting a benefit to 
which the claimant is not entitled as a matter of law.  
38 C.F.R. § 3.159(d).  The records from Dr. D do not fit 
under any of the exceptions under § 3.159(d).  The claimant 
wrote that Dr. D treated her for sinusitis, and she submitted 
an appropriate release form.  Thus, VA is required to seek 
those records.

Accordingly, the case is REMANDED for the following action:

The RO should ask the veteran to provide a list 
of the names and addresses of any additional 
doctors and medical care facilities (hospitals, 
HMOs, etc.) which have treated her for her 
claimed sinusitis and chronic pansinusitis.  
She should be provided with release forms and 
asked that a copy be signed and returned as to 
each health care provider identified.  When the 
veteran responds, the RO should obtain records 
from each health care provider the veteran 
identifies, to include Dr. D.  If these records 
cannot be obtained and there is no affirmative 
evidence that they do not exist, the RO should 
inform the veteran of the records that could 
not be obtained, including what efforts were 
made to obtain them.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



